Opinion by
Dallingek, J.
In accordance with stipulation of counsel bookends, ice tongs, atomizers, candlesticks, kettles, candle holders, scent sprays, bird cages, boxes, and' trays chiefly used on the table, in the kitchen, or in the household for utilitarian purposes, or hollow ware, were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Heemsoth v. United States (T. D. 49191) cited.